Case 2:20-cv-00539-AB-E Document 22 Filed 05/06/20 Page 1 of 3 Page ID #:252
     Case 2:20-cv-00539-AB-E Document 22 Filed 05/06/20 Page 2 of 3 Page ID #:253


    A. The United States is the Proper Party Defendant and Timely Removed This
       Action.

      Plaintiff named the IRS and one of its employees as defendants in this case.
Federal agencies like the IRS may not be sued in their own name except to the extent
Congress may specifically allow such suits. Blackmar v. Guerre, 342 U.S. 512, 514
(1952). Congress has made no provisions for suits against either the IRS or the Treasury
Department, so these agencies are not proper entities for suit. See Pesci v. Internal
Revenue Service, 67 F.Supp.2d 1189, 1195 (D.Nev.1999); Krouse v. United States
Treasury Dep’t, 380 F.Supp. 219, 220 (C.D.Cal.1974). Where taxpayers are authorized to
sue on matters arising out of IRS actions, the United States is the proper party defendant.
See 26 U.S.C. § 7422(f) (suit arising out of dispute over tax monies owed may only be
maintained against the United States); 26 U.S.C. §§ 7430(a), 7431, 7432, 7433 (suits for
damages arising out of certain specified IRS actions may be maintained against the
United States).

      Accordingly, the Court recognizes that the United States is the proper defendant
and will order it substituted for the IRS and the individual agent.

       The Court also rejects Plaintiff’s argument that this action was not timely removed.
This notice of removal is timely because the United States has not been properly served
pursuant to either Fed. R. Civ. P. 4(i) or California law (see Dkt. No. 6-1, pp. 17-18), and
the time to remove is not triggered until a defendant has been properly served. See
Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999) (receipt of a
copy of the complaint without formal service cannot commence the 30-day removal
period and that only proper service on the defendant commences the 30-day period).

    B. The Court Lacks Subject Matter Jurisdiction Over This Action.

       The United States now moves to dismiss the action on several bases, including
improper service, sovereign immunity, and failure to state a claim. But the action must be
dismissed for an even more fundamental reason: under the doctrine of derivative
jurisdiction, the Court lacks subject matter jurisdiction over this action. The doctrine of
derivative jurisdiction holds that “[w]here the state court lacks jurisdiction of the subject
matter or of the parties, the federal court acquires none, although in a like suit originally
brought in a federal court it would have had jurisdiction.” Minnesota v. United States,
305 U.S. 382, 389 (1939). Thus, “[i]f the state court lacks jurisdiction of the subject-
matter or the parties, the federal court acquires none” upon removal. See Lambert Run
Coal Co. v. Baltimore & O.R. Co., 258 U.S. 377, 382 (1922); Cox v. U.S. Dept. of
Agriculture, 800 F.3d 1031, 1032 (9th Cir. 2015) (dismissal required due to lack of
derivative jurisdiction over claim removed pursuant to 28 U.S.C. § 1442).

CV-90 (12/02)                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                              2
      Case 2:20-cv-00539-AB-E Document 22 Filed 05/06/20 Page 3 of 3 Page ID #:254


       Here, Plaintiff’s claims arise under the Internal Revenue Code, and relate to a lien
placed on his property. The code authorizes actions challenging liens and levies to be
brought before the United States District Court or the Tax Court. See, e.g., 26 U.S.C. §
7432(a) (claim for damages for failure to release lien must be brought in United States
District Court), § 7429(b) (district courts have jurisdiction under section 7429(b) to
review a taxpayer’s challenge to any jeopardy assessment, jeopardy levy, or termination
assessment undertaken by the IRS). In 28 U.S.C. § 2410, Congress consented to the
United States being joined in certain interpleader, quiet title, and foreclosure actions in
state court involving property in which IRS may claim an interest, but Plaintiff’s claim is
not one of these kinds of cases. The Court discerns no provision consenting to claims like
Plaintiff’s to be litigated in state court.

       Accordingly, because Congress did not authorize the kind of claim Plaintiff brings
to be brought in state court, the Superior Court lacked subject matter jurisdiction over
Plaintiff’s claims. It therefore follows under the doctrine of derivative jurisdiction that
this Court likewise lacks subject matter jurisdiction over this case on removal. This
jurisdictional defect cannot be remedied, so dismissal without leave to amend is the
appropriate remedy. See Cox, 800 F.3d at 1032 (dismissal—not remand—was
appropriate remedy where, under doctrine of derivative jurisdiction, district court lacked
subject matter jurisdiction over removed case). In light of the foregoing, the Court will
not address any of the other grounds raised in the Motion, and denies Plaintiff’s Ex Parte
Application for remand.

II.      CONCLUSION

         For the foregoing reasons, the Court ORDERS as follows:

    • The Internal Revenue Service and Vincent Davis are DISMISSED and the United
      States is SUBSTITUTED as the proper party defendant.

    • The Motion to Dismiss is GRANTED and this case is DISMISSED without leave
      to amend.

    • The Ex Parte Application is DENIED.

         IT IS SO ORDERED.




CV-90 (12/02)                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                              3
